                     UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

In re: Donald James Preder and                                Case No. 18−21827−gmh
       Katye Mlissa Preder,
                                                              Chapter 7
                  Debtors
______________________________________________________________________________

    TRUSTEE'S MOTION TO COMPROMISE CLAIM OF THE ESTATE REGARDING
                            PERSONAL INJURY LITIGATION
______________________________________________________________________________
      Larry Liebzeit, the trustee of the above-named estate, moves the court for an order

authorizing the compromise of the claim of the estate regarding personal injury litigation on the

terms and for the reasons stated below, pursuant to Federal Rule of Bankruptcy Procedure 9019. The

trustee moves the court for such authority assuming no objections to said compromise are timely

filed.

1.       The debtors filed this bankruptcy proceeding on March 5, 2018. The §341 hearing was held

         April 18. 2018. The trustee administered a compromise regarding a non-perfected lien,

         timely filed claims were paid pro-rata and the case was closed. It was reopened [Doc 46] to

         administer non-scheduled personal injury litigation in North Dakota, which the debtor

         believed was part of his scheduled workman’s compensation claim, but was actually a

         separate negligence matter. The trustee hired co-counsel in Wisconsin and North Dakota to

         continue the litigation [Doc 54].

2.       The District Court ordered mediation to be held in Minneapolis on November 26, 2019. That

         mediation resulted in a proposed settlement under which the Defendant would pay the sum of

         $650,000.00 within 30 days of an Order from this Court approving the settlement. Counsel

         indicates Donald Preder is aware of the terms of the settlement and will not object.
Larry Liebzeit, Trustee
4650 West Spencer Street
Appleton, WI 54914
Tel: 920-739-6307
Email: larry@liebzeitlaw.com


                 Case 18-21827-gmh           Doc 61   Filed 01/08/20      Page 1 of 2
3.     ANALYSIS OF PROPOSED COMPROMISE: Under the case of In re American Reserve,

       841 F.2d 159 (7th Cir. 1987). Trustee analyzes the proposed compromise as follows:

       a.      Comparison of the settlement terms with litigation, probable costs and probable

               benefits: The trustee will be receiving sufficient funds to pay the balance of the filed

               claims in full, with interest, the costs of administration, including trustee fees and

               expenses, and attorney fees and expenses. It is also believed that the State of North

               Dakota Workforce Safety & Insurance Organization (WSI) will be filing a

               subrogation claim of approximately $231,525.00.

       b.      Alternatives to Compromise:        Continue with the litigation with its costs and

               uncertainty. Defendant has raised multiple issues that will require substantial

               litigation.

       c.      Litigation’s Complexity and Attendant Expense: Will be substantially more costs

               beyond the $26,948.14 already incurred.

       d.      Any inconvenience and Delay including possibility that disapproving settlement will

               cause wasting of assets: See above.

4.     CREDITORS / CLAIMS FILED: See above. All filed will be paid in full.

5.     The trustee requests an Order approving the Compromise, authorizing trustee to execute such

       releases as are appropriate and authorizing trustee to pay to the debtor the exempt amounts as

       set forth in the amended schedules upon the receipt of the funds by the trustee. The balance

       of the funds to be held until further Order of the Court.

       The trustee reserves the right to withdraw from the proposed compromise should

circumstances require. Requests for additional information should be directed to the trustee.

       Dated this 8th day of January, 2020.
                                                       /s/________________
                                                       Larry Liebzeit, Trustee


              Case 18-21827-gmh          Doc 61     Filed 01/08/20        Page 2 of 2
